DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-9 and 11-19 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Hong et al. (US 2020/0058885 A1) in view of IDS reference Koo et al. (WO . 
Regarding Claims 8-9 and 12-16, Hong teaches condensed polycyclic compounds according to their general Formula 1 which are used as a material for the organic layer of an OLED which provides improved efficiency, low driving voltage, and improved lifetime characteristics (see [0019] & Abstract). Hong teaches exemplary subformulae according to the general Formula 1 such as [Formula 1-13] (see Pg. 6) and teaches exemplary compounds such as the following compound (see Pg. 29), referred to herein as H1, which is a compound according to Formulae 1 and 1-13. 

Formula 1-13: 
    PNG
    media_image1.png
    264
    402
    media_image1.png
    Greyscale
  Hong H1: 
    PNG
    media_image2.png
    250
    345
    media_image2.png
    Greyscale


	As seen from the structure of H1 above, Hong’s H1 is not a compound according to the instant claim(s) because it does not include an amino substituent according to Formula 2 and because its dibenzofuran rings are not oriented in the proper direction relative to the boron core. 
	Concerning the amino substituent, as noted above, Hong’s H1 is a structure according to Hong’s Formula 1-13. Hong suggests that the substituents on the dibenzofuran rings (corresponding to R11 – R16 and R21 – R26) may be hydrogen or a group selected from the list in ¶ [0055] which includes the following amino substituent. 

Hong: 
    PNG
    media_image3.png
    88
    182
    media_image3.png
    Greyscale


	Given the general formula and the teachings of Hong, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the hydrogen atoms corresponding to one of R11 – R16 and R21 – R26 with an amino group as displayed above because Hong teaches said group may suitably be selected as a substituent on a compound according to the Formula 1-13. The substitution would have been one known element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful in the organic layer of the OLED of Hong and would possess the benefits taught by Hong. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select said amino substituent as such a selection would have been a choice from a finite number of identified, predictable solutions of a group suitable for use as a substituent in a compound according to Formula 1-13 which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E). 
	Concerning the specific binding position of the dibenzofuran group in the above amino substituent, it would have been obvious to select the binding position as the 1-position. Such a selection would have been a choice from a finite number of identified, predictable solutions of a location on the dibenzofuran moiety for the bond. One of ordinary skill in the art would have been motivated to produce additional substituent moieties for compounds according to Formula 1-13 having the benefits taught by Hong in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
	Concerning the orientation of the dibenzofuran rings, it is noted that Hong’s general Formula 1 is open to multiple orientations of a fused ring relative to the benzene core. See, for example, Hong’s [Formula 1-12] (see Pg. 5) wherein the 6/5/6 rings are fused in a different orientation than seen in Formula 1-13 and H1 above. Hong does not teach explicitly a compound having the dibenzofuran attachment as seen in the instant Formula 1.

	The above modifications would yield a group of compounds with the above amino group at variable positions on the dibenzofuran. One such compound, referred to herein as H1-MOD, is reproduced below as an example for comparison to Formulae 1 & 2 of the instant claims. Note that H1-MOD is a compound wherein the hydrogen corresponding to R15 was substituted for an amino substituent. 

Instant: 
    PNG
    media_image4.png
    242
    499
    media_image4.png
    Greyscale
  H1-MOD: 
    PNG
    media_image5.png
    236
    420
    media_image5.png
    Greyscale


	As seen from the structures above, H1-MOD (Hong in view of Koo) is a compound according to the instant claims as follows: 
X1 and X2
Ar1 and Ar2 are each independently an unsubstituted C6 aryl group (a phenyl)  
Y1 to Y15 are each independently C(R1) to C(R15) respectively
R1, R3, R4-R12, and R14-R15 are each hydrogen 
R2 is -Si(Q1)(Q2)(Q3) wherein Q1-Q3 are each independently a C1 alkyl group (a methyl) 
R13 is an amino group according to the instant Formula 2 wherein L1-L3 are each single bonds, a1-a3 are each 1, Ar3 is an unsubstituted C6 aryl group (a phenyl), A1 is a C6 carbocyclic group (a benzene), X3 is O, b20-b21 are each 1, and R20-R21 are each hydrogen 

    PNG
    media_image6.png
    273
    394
    media_image6.png
    Greyscale

R16-R19, R22-R23, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claim 11, Hong in view of Koo teaches the modified condensed cyclic compound H1-MOD according to Claim 8 above. H1-MOD is also a compound according to Formula 1-2 wherein the relevant groups are as defined in connection with Formula 1 above. 

Regarding Claims 17-19, Hong in view of Koo teaches the modified condensed cyclic compound H1-MOD according to Claim 8 above wherein R13 is an amino group according to Formula 2. R13 is also a group according to Formulae 2A, 2A-1, and 2A-3 of Claims 17, 18, and 19, respectively, wherein the relevant groups are as defined in connection with Formula 2 above.  

Regarding Claim 1, Hong teaches condensed polycyclic compounds according to their general Formula 1 which are used as a material for the organic layer of an OLED which provides improved efficiency, low driving voltage, and improved lifetime characteristics (see [0019] & Abstract). Hong teaches exemplary subformulae according to the general Formula 1 such as [Formula 1-13] (see Pg. 6) and teaches exemplary compounds such as the following compound (see Pg. 29), referred to herein as H1, which is a compound according to Formulae 1 and 1-13. 
OLEDs of Hong include a first electrode, a second electrode, and the organic layer therebetween including the compound of Formula 1 (see [0018] & [0076]). More specifically, the compound of Formula 1 is preferably included in the light emitting layer as a dopant (see [0092] & Table 1). Hong does not expressly teach an OLED comprising the compound H1. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form an OLED of Hong using compound H1 as the dopant in the light emitting layer because one of ordinary skill in the art would reasonably have expected the elements of the prior art to predictably maintain their respective properties or functions after they have been combined and this would have been combining prior art elements according to known methods to yield predictable results. See MPEP § 2143(A). 
As discussed above with respect to Claim 8, the compound H1 is not a compound according to Formula 1 of the instant claim. However, as discussed in greater detail above, based on the teachings of Hong and the secondary reference Koo, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the compound H1 to form the compound H1-MOD. H1-MOD is a compound according to Formula 1 of the instant claim. 

Regarding Claims 2-3, Hong in view of Koo teaches the organic light-emitting device according to Claim 1 above wherein the light emitting layer (part of the organic layer) includes 

Regarding Claim 4, Hong in view of Koo teaches the organic light-emitting device according to Claim 3 above which includes the compound H1-MOD as a dopant in the light-emitting layer. Note that H1-MOD is a compound that falls within the general Formula 1 of Hong and Hong suggests that said compounds are suitable for blue TADF devices (see [0072]). Accordingly, one of ordinary skill in the pertinent art would reasonably expect H1-MOD to be a TADF emitter. 
Concerning the claimed property wherein the TADF emitter H1-MOD satisfies Equation 1, the prior art combination appears silent. However, the instant specification recites that condensed cyclic compounds represented by the instant Formula 1 may have small ΔEst (and may satisfy Equation 1) because singlet and triplet energy levels of the molecule do not overlap each other (see [0099], [00101], and [00103]). Note also that the instant specification states that, in this regard, reverse intersystem crossing from triplet excited state to single excited state through thermal activation (i.e. TADF emission) may be possible (see [0099]). Accordingly, since H1-MOD (Hong in view of Koo) is a structure according to the instant Formula 1, the property wherein H1-MOD is a TADF emitter satisfying Equation 1 is considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be 

Regarding Claim 5, Hong in view of Koo teaches the organic light-emitting device according to Claim 3 above. Hong teaches that the light-emitting layer comprises a host (see [0092]). Likewise, Hong teaches that the host material is preferably a compound according to Formula 3 (see [0093]) which is an anthracene-based compound. 

Regarding Claim 6, Hong in view of Koo teaches the organic light-emitting device according to Claim 3 above which includes the compound H1-MOD as a dopant in the light-emitting layer. Note that H1-MOD is a compound that falls within the general Formula 1 of Hong and Hong suggests that said compounds are suitable for blue TADF devices (see [0072]). Accordingly, one of ordinary skill in the pertinent art would reasonably expect the OLED of the prior art combination to emit blue light. Furthermore, exemplary compounds of Hong were shown to have peak wavelength emission at 452 nm (see [0117]). Therefore, one of ordinary skill in the pertinent art would reasonably expect the OLED of the prior art combination to emit blue light having a wavelength of maximum emission between 420 and 480 nm as claimed. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 7, Hong in view of Koo teaches the organic light-emitting device according to Claim 2 above wherein the OLED includes a hole transport layer. Concerning the recited limitation wherein the hole transport layer includes a first and second hole transport .  



Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Koo et al. (WO 2019/088799 A1) in view of IDS reference Hong et al. (US 2020/0058885 A1) and Kim et al. (US 2020/0411771 A1). A machine translation of Koo is provided with the Office Action and is referred to herein for text citations. 
Regarding Claims 1-3, 5, 8-10 and 12-16, Koo teaches an organic light emitting device (see Example 1) comprising an ITO electrode (anode), an Li/F cathode, and an organic layer therebetween (see Pg. 49). The organic layer comprises a light emitting layer including an anthracene-based host compound BH-A (see Pgs. 49-50) and a condensed cyclic dopant Compound 1. The organic layer further comprises a hole transport region between the anode and the emission layer including a hole injection layer and a hole transport layer and the organic layer further comprises an electron transport region between the cathode and the emission layer including an electron transport material (see Pg. 49). Koo teaches that said OLED presents a high luminous efficiency and long lifetime characteristics for a blue light emitting device (see Pg. 51). Koo’s Compound 1 is reproduced below (see Pg. 47). 
Koo Compound 1: 
    PNG
    media_image7.png
    183
    270
    media_image7.png
    Greyscale


	As seen from the structure above, Koo’s Compound 1 is not a compound according to the instant claim(s) because it does not include an amine substituent according to the instant Formula 2 and because it includes an additional -O- linking group between the dibenzofuran moieties. Note, however, that Compound 1 is a compound according to Koo’s general Formulae 1 & 2-1 wherein the benzene ring corresponding to A1 may be substituted or unsubstituted (see Pg. 21). Koo suggests that suitable substituents include amines (see Pg. 21) and teaches 
	In the analogous art of boron-based polycyclic condensed compounds for use in the emission layer of OLEDs, Hong teaches exemplary substituents for such a device including the following N-arylheteroarylamino substituent (see [0055]). 

Hong: 
    PNG
    media_image3.png
    88
    182
    media_image3.png
    Greyscale


	Given the general formula and the teachings of Koo, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the hydrogen on the benzene ring with an N-arylheteroarylamino substituent. The substitution would have been one known element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful in the organic layer of the OLED of Koo and would possess the benefits taught by Koo. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select the position para to the boron atom for the location of said substituent as such a selection would have been a choice form a finite number of identified, predictable solutions for a substituent on said benzene ring. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Koo’s general formulae having the benefits taught by Koo in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
	Concerning the specific identity of said N-arylheteroarylamino substituent, it would have been obvious to select Hong’s substituent displayed as Hong teaches that it is a suitable substituent in the for a boron-based condensed polycyclic compound for use in the emitting 
	Likewise, in the analogous art of polycyclic condensed compounds for use as dopants the emission layer of OLEDs, Kim teaches compounds according to the general [Chemical Formula 3] which encompasses the structure of Koo in view of Hong above (see [0014] & [0021]). Kim also teaches subformulae including [Chemical Formula 3-1] and [Chemical Formula 3-2] which differ only in the presence of the linking group Y3 which may be oxygen (see [0130] & [0135]). That is to say, Kim suggests that both compounds with and without a linking group between the rings A1 and A2 are known in the art.

Kim:
    PNG
    media_image8.png
    589
    571
    media_image8.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art to substitute the oxygen linking group between the 2 dibenzofuran rings (corresponding to A1 and A2 in the 
	The above modifications would yield the following compound, referred to herein as Compound 1-MOD and reproduced below for comparison to Formulae 1 & 2 of the instant claims. 
Instant: 
    PNG
    media_image4.png
    242
    499
    media_image4.png
    Greyscale
  1-MOD: 
    PNG
    media_image9.png
    521
    588
    media_image9.png
    Greyscale


	As seen from the structures above, Compound 1-MOD (Koo in view of Hong and Kim) is a compound according to the instant claims as follows: 
X1 and X2 are each independently O
Ar1 and Ar2 are each independently an unsubstituted C6 aryl group (a phenyl)  
Y1 to Y15 are each independently C(R1) to C(R15) respectively
R1, and R3-R15 are each hydrogen 
R2 is an amino group according to the instant Formula 2 wherein L1-L3 are each single bonds, a1-a3 are each 0, Ar3 is an unsubstituted C6 aryl group (a phenyl), A1 is a C6 carbocyclic group (a benzene), X3 is O, b20-b21 are each 1, and R20-R21 are each hydrogen 

    PNG
    media_image6.png
    273
    394
    media_image6.png
    Greyscale

R16-R19, R22-R23, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claims 4 and 6, Koo in view of Hong and Kim teaches the organic light-emitting device according to Claim 3 above including the Compound 1-MOD as a dopant in the light emitting layer. The prior art combination appears silent with respect to the claimed properties wherein 1-MOD is a TADF emitter satisfying Equation 1 (Claim 4) and wherein the emission layer emits blue light having a wavelength of maximum emission of 420 to 480 nm (Claim 6). However, it is noted that Compound 1-MOD is a compound according to Formula 1 of the instant application and is equivalent to Compound 2 of the instant application.
As discussed above, the instant specification recites that condensed cyclic compounds represented by the instant Formula 1 may have small ΔEst (and may satisfy Equation 1) because singlet and triplet energy levels of the molecule do not overlap each other (see [0099], [00101], and [00103]). Note also that the instant specification states that, in this regard, reverse intersystem crossing from triplet excited state to single excited state through thermal activation (i.e. TADF emission) may be possible (see [0099]). 
Furthermore, Compound 1-MOD (instant Compound 2) is structurally similar to instant Compound 115 which is shown to have a ΔEst of 0.225 (see Table 2) and a blue emission color (see Table 2). Accordingly, the properties above are considered inherent to Compound 1-MOD (and would be expected to fall within the claimed ranges), absent evidence otherwise. 


Regarding Claim 7, Koo in view of Hong and Kim teaches the organic light-emitting device according to Claim 2 above wherein the OLED includes a hole transport layer. Concerning the recited limitation wherein the hole transport layer includes a first and second hole transport layer, absent an additional claimed difference in the sublayers (material, property, etc.), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The hole transporting layer of the prior art combination could be considered a hole transport layer comprising a fist and second hole transport layer of the same material, thereby forming a conglomerate single hole transport layer.  

Regarding Claim 11, Koo in view of Hong and Kim teaches the modified condensed cyclic Compound 1-MOD according to Claim 8 above. Compound 1-MOD is also a compound according to Formula 1-2 wherein the relevant groups are as defined in connection with Formula 1 above. 

Regarding Claims 17-19, Koo in view of Hong and Kim teaches the modified condensed cyclic Compound 1-MOD according to Claim 8 above wherein R2 is an amino group according to Formula 2. R2 is also a group according to Formulae 2A, 2A-1, and 2A-3 of Claims 17, 18, and 19, respectively, wherein the relevant groups are as defined in connection with Formula 2 above.  

Regarding Claim 20, Koo in view of Hong teaches the modified Compound 1-MOD according to Claim 8 above. As seen from the structures below, Compound 1-MOD is equivalent to Compound 2 of the instant Claim 20. 

Instant: 
    PNG
    media_image10.png
    306
    260
    media_image10.png
    Greyscale
     1-MOD: 
    PNG
    media_image9.png
    521
    588
    media_image9.png
    Greyscale











Conclusion
The following prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure: 
Akio et al. (WO 2020/250700 A1) teaches polycyclic aromatic compounds for use in OLEDs (see Abstract) such as Compound B-236 (see Pg. 216)
Akio: 
    PNG
    media_image11.png
    307
    409
    media_image11.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 7:30 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        
/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789